Citation Nr: 0101983	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-12 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right elbow disability, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In June 1999, the veteran testified at a personal hearing 
before the undersigned Board member.  In September 1999, the 
Board remanded this case for further development.  The RO 
completed that development, whereupon this case is once again 
before the Board.   


FINDING OF FACT

The veteran's service-connected right elbow disability is 
manifested by complaints of pain and stiffness, x-ray 
evidence of two screws fixing the medial humoral epicondyle 
and a small ossification at the medial to the epicondyle 
suggestive of non-fused ossification center, and limitation 
of flexion to 135 degrees with pain further limiting flexion 
to 120 degrees. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's service-connected right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5209 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the veteran's claim that a 
disability rating in excess of 20 percent is warranted for 
his service-connected right elbow disability which has been 
most recently described by the RO for rating purposes as 
residuals, fracture, right elbow, status post surgery with 
two small screws fixing the medical epicondyle obliquely.  

The Board observes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance of Act of 2000 (the 
Act) became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act includes certain assistance to the veteran 
provisions.  However, in the present case, VA examinations 
have been conducted pursuant to the Board's remand and it 
appears from the record that all available pertinent records 
have been obtained.  The veteran has not identified 
additional records pertinent to his claim which should be 
obtained in order to fairly decide his claim, but which the 
RO has not attempted to secure.  Under the particular 
circumstances of this case, the Board finds that all required 
assistance to the veteran has been furnished and that no 
useful purpose would be served by further delaying appellate 
review by remanding for additional development. 

Turning to the record, the Board notes that service 
connection has been effect since September1996 for residuals 
of a fracture of the right elbow.  The veteran underwent 
surgery for right elbow medial epicondyle nonunion in 
September 1997 and for right elbow nonunion in January 1998.  
The RO established a temporary total evaluation from 
September 1997 to April 1998.  The record shows that the 
veteran is right handed.  The veteran is now seeking an 
increase in the current 20 percent evaluation for this 
disability.  

An ununited fracture of the right elbow with nonunion of the 
medial epicondyle is evaluated as 20 percent disabling under 
diagnostic code 5209.  Under that diagnostic code, an 
ununited fracture of the head of the radius warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5209.

In the case of a major extremity, a higher evaluation of 30 
percent is available for nonunion in the upper half of the 
ulna or nonunion in the lower half of the radius, if, in 
addition to false movement, there is loss of bone substance 
or deformity.  38 C.F.R. § 4.71a, Diagnostic Codes 5211, 
5212.  Nonunion of the radius and ulna, with a flail false 
joint warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5210.  

In addition, limitation of extension to 75 degrees warrants a 
20 percent evaluation, as does limitation of flexion to 90 
degrees.  A 30 percent evaluation is available for limitation 
of extension to 90 degrees or limitation of flexion to 70 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

Impairment of pronation in a major extremity warrants a 20 
percent evaluation, if motion is lost beyond the last quarter 
of the arc such that the hand does not approach full 
pronation or if the hand is fixed in the middle of the arc in 
moderate pronation.  A 30 percent evaluation contemplates 
limitation of pronation lost beyond the middle of the arc or 
a hand that is fixed in full pronation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5313.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

A July 1998 entry in treatment records reveals good range of 
motion and complaints of occasional pain in the right elbow.  
Range of motion was present from 0 to 144 degrees, and there 
was full pronation and supination.  Grip strength was 5/5, an 
incision was characterized as healed, the elbow was stable to 
valgus stress test, and the assessment was that the veteran 
was doing well.  According to that entry, the veteran was 
continued on a permanent restriction of lifting no more than 
25 pounds with the right arm, although the veteran was 
allowed to discontinue using a brace at work.  

In September 1998, the veteran underwent a VA examination.  
That examination revealed complaints of pain and stiffness.  
He reported 10 to 15 flare-ups per month and stated that he 
could not mow the lawn.  He also indicated that he used a 
brace, although he was not using it on the day of 
examination.  Examination revealed flexion to 135 degrees and 
of -5 degrees.  According to the examiner, there was pain in 
the elbow in flexion at 120 degrees and in extension at -10 
degrees.  The veteran had a six and one half inch healed 
surgical scar on the posterior aspect of the right arm, and 
there was moderate tenderness in the medial aspect of the 
right elbow with no swelling.  Diagnoses were right elbow 
pain with x-ray findings of two fixation devices in the 
medial condyle, status post reconstruction of the right ulnar 
collateral ligament, and status post fracture of the right 
medical epicondyle.  

A September 1999 entry reflects that the veteran experienced 
mild pain in the area of the right elbow, as well as what 
appears to be mild decrease in sensation and painful 
movement.  The impression was post right elbow fracture with 
repair.  

A February 2000 entry reflects that the veteran's right upper 
extremity was very tender at the distal biceps muscle, at the 
distal half of the brachialis muscle, and to a lesser extent 
at the biceps tendon.  He also had tenderness over the 
triceps, as well as the wrist and fingers, and the impression 
was myofascial pain/fibromyalgia.  

In March 2000, the veteran underwent a VA examination.  He 
complained of pain and stiffness in the elbow.  He indicated 
that hammering and yard work aggravated the pain and that 
driving for long periods of time was painful.  He complained 
that he was unable to play ball or play the guitar.  The 
veteran was not wearing a brace at the examination.  
Examination revealed extension to 0 degrees and flexion to 
135 degrees.  The veteran expressed pain at 135 degrees of 
flexion and, according to the examiner, was unable to lift, 
push, or pull heavy weights.  There was mild tenderness in 
the anterior and medial aspect of the right elbow and a long 
healed surgical scar on the medial aspect of the right elbow.  
The diagnosis was status post surgery on the right elbow with 
two small screws fixing the medial epicondyle obliquely.  

This evidence does not warrant an evaluation in excess of 20 
percent under applicable rating criteria.  The veteran does 
not complain of instability, and a July 1998 entry reflects 
that the elbow is stable.  Examination has not revealed 
either a flail joint or false movement, and therefore, a 
higher evaluation is not available under diagnostic codes 
5210 through 5212.  There is no limitation of pronation, and, 
even considering the veteran's complaints of pain, 
examination has not revealed disability approaching 
limitation of extension to 90 degrees or limitation of 
flexion to 70 degrees.  An evaluation in excess of 20 percent 
is therefore not available under Codes 5206 or 5207.  

In reviewing the issue on appeal, the Board has considered 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) and 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  However, there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination. 

Finally, the Board acknowledges that during the course of the 
appeal the veteran reported pain, numbness, and weakness in 
the area of the right wrist and hand. Nerve conduction 
studies in March 2000 revealed carpal tunnel syndrome, and 
the RO granted secondary service connection for that 
disability in August 2000.  A separate 10 percent rating has 
been assigned for that disability.  The veteran has not 
submitted a notice of disagreement challenging the evaluation 
assigned by the RO with respect to that rating, and that 
issue is therefore not in appellate status at this time.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

